jFourtI) Court of Appeals!
                                ^an Sntonio, tiexasi

                                     October 2, 2013

                                   No. 04-13-00469-CR


                                  Darwin Glenn ROSS,
                                        Appellant

                                            V.



                                  The STATE of Texas,
                                         Appellee

                  From the 82nd District Court, Robertson County, Texas
                             Trial Court No. 08-06-18481-CR
                      Honorable Robert Miller Stem, Judge Presiding

                                         ORDER


      In accordance with this court's opinion ofthis date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.


      It is so ORDERED on October 2,2013.




                                             Sandee Bryan V&ion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on.tJftisiai)ji,day of October, 2013,


                                                             Clerk